The appeal should be dismissed because the highway commission took possession and changed the situation thus cutting off the right of having the jury view the land as provided in the chapter on eminent domain, section 1490, Code 1930.
It is manifest that the appellees were materially prejudiced in their rights by this course of action on the part of the highway commission. The right to have a jury view the premises, should a new trial be granted, is wiped out by the action of the highway commission. This right of viewing the premises is a very valuable right to both parties. A jury is able, from observation and experience, to determine the character of the property and to what uses it might be put by the owner, and can better judge of the value of the property to the owner than would be possible from the mere opinions and testimony of witnesses. The highway commission *Page 173 
had no right to enter upon the premises until the judgment of condemnation had been satisfied by the payment of money either to the property owner or into court.
The state highway commission is given the power of eminent domain by section 4998, Code of 1930, which, among other things, provides: "Said commission in case it shall be unable to agree with the owners of land containing road building material or for any additional land necessary for widening any existing public highways, or laying out a new public highway, or changing the route of an existing public highway, as provided for in the foregoing part of this section, said commission shall be authorized to condemn any land needed for either of said purposes, as is fully set forth in this section and the proceedings to acquire such lands by condemnation shall be in conformity with the statutes on the subject of `Eminent Domain.' The power of `Eminent Domain' being hereby expressly conferred upon said commission for that purpose."
The state, of course, had a right, in conferring the power of eminent domain, to provide a method and manner therefor not inconsistent with the Constitution, and to impose such restrictions and limitations as it thought proper, and having adopted for the highway commission the chapter on eminent domain imposes upon it the observance of that chapter. Under the section above quoted, the highway commission does not have the right to take possession until the compensation fixed by the jury is paid. Having failed to pay it and having taken possession, it should not be allowed to appeal from the verdict of the jury.
There are a number of cases decided by this court holding that a party abandons the appeal, or will be held to have waived the right to appeal, when he takes an inconsistent attitude with the rights of the litigants or accepts the benefit of a judgment. In Adams v. Carter, *Page 174 92 Miss. 579, 47 So. 409, 16 Ann. Cas. 76, the court held that "An appeal by a plaintiff from a judgment of the circuit (a common law) court awarding him only a part of his demand is barred by his accepting payment of the judgment, where a reversal of the judgment would permit a retrial of the whole case." At page 592 of 92 Miss., at page 410 of 47 So., 16 Ann. Cas. 76, the court said: "The appeal is `from the whole and every part of the judgment.' The counsel for the plaintiff insists that the defendants, by accepting the money, waived their right to appeal from the judgment. We think this position is correct, and that the appeal must be dismissed. The case comes fully within the principles decided in Cogswell v. Colley, 22 Wis. 399; Flanders v. Merrimac, 44 Wis. 621; Bennett v. Van Syckel, 18 N.Y. 481; Murphy v. Spaulding, 46 N.Y. 556; Carll v. Oakley, 97 N.Y. 633. These decisions go upon the ground that a party cannot proceed to enforce and have the benefit of such portions of a judgment as are in his favor, and appeal from those against him; in other words, that the right to proceed on the judgment and enjoy its fruits, and the right to appeal therefrom, are totally inconsistent positions. The election to pursue one course must be deemed an abandonment of the other. Here the plaintiff paid all the taxes which it was adjudged it should pay as a condition to enjoining those which the court held illegal. The defendants have seen fit to apply for and accept the money thus paid. By complying with the provisions of the judgment, the plaintiff is forever estopped from questioning the legality, either in law or in equity, of the taxes paid."
In Kemper County v. Neville, 95 Miss. 56, 48 So. 727, it was held that "An appeal from a decree of the chancery court adjudging that prior proceedings by a county to establish a highway were void, will be dismissed where the county, after the decree and the appeal, began new *Page 175 
proceedings and regularly established the highway; the questions presented by the appeal having ceased to be of practical importance." This was held to be inconsistent with the right of appeal from the judgment of the chancery court. See, also, Parsons v. Rutherford, 84 Miss. 70, 36 So. 187; Helm  N.W.R. Co. v. Turner, 89 Miss. 334, 344, 42 So. 377, 379 — all holding to the same effect.
In Alabama  M.R. Co. v. Mallett, 118 Miss. 31, 78 So. 952, it was held that, under the Code of 1906, sections 1871, 1872, providing that every party shall have the right to appeal to the circuit court from the finding of the jury in the special court of eminent domain by executing a bond with sufficient sureties and that the appeal shall not operate as a supersedeas, the owner is estopped to appeal to the circuit court if he has accepted the award adjudged by the eminent domain court. See, also, Mississippi and Southern Digest, Appeal and Error, Key No. 781(7).
In Humphreys County v. Cashin, 128 Miss. 236, 90 So. 888, it was held in the first syllabus that, where a statute permits the state, or a subdivision thereof, to enter or be brought into court as a litigant, it becomes subject, in the absence of a provision in the statute to the contrary, to all the rules governing the procedure of the court in other cases. In other words, unless the statute specially gives some advantage to the state or its subdivisions, it is subject to the same rules as other litigants. It would be manifestly unfair to hold that the property owner could not appeal after accepting the judgment award, or appeal and then accept the judgment award and have his appeal dismissed, and, at the same time, to permit a state agency to have set aside the appeal when it takes action inconsistent with the judgment.
The whole purpose of our statutory scheme with reference to suits by and against the state and its sub-divisions *Page 176 
is to place them on an equality of rights in all procedural matters. By section 6002, Code 1930, it is provided that the state shall be entitled to bring all actions and all remedies to which individuals are entitled in a given state of case, and may maintain actions of unlawful entry and detainer in all cases, at its option, for the recovery of land. And by section 6004, counties are given like rights. The manifest purpose of these sections is to put the state and its subdivisions on a plane of exact equality with those who litigate with it. And, as stated in the Cashin case, unless the statute makes an exception, the same rules will be applied to the state in its litigation as to other litigants.
It appears to me that it necessarily follows from the facts herein stated and the cases referred to that the appeal should be dismissed.
While I am of the opinion that the appeal should be dismissed for the reasons above stated, and think that the case of Hinds County v. Johnson, 133 Miss. 591, 98 So. 95, is not applicable to this proceeding, because the state, in conferring the power of eminent domain on the state highway commission, directed that it should be exercised in accordance with the provisions of the chapter on eminent domain, and that the provisions conferring the power on the board of supervisors, on which the Johnson case is decided, are not applicable here, still, if the Johnson case should lead to the conclusion that the highway commission can enter into possession without payment of the amount assessed, and harass the property owner by litigation, while, at the same time, holding and using his property, I think it is unsound and should be overruled. It is doubtful if said case holds what is now claimed for it. See language in that opinion, pages 605, 606, of 133 Miss., pages 96, 97, of 98 So. Neither of the authorities cited in that opinion, as sustaining it, is applicable to a provision such as we have in section 17 of our Constitution, requiring payment to *Page 177 
be first made. In the Johnson case is cited the case of Cage v. Trager, 60 Miss. 563, as holding that the government or its subdivisions may enter before payment of the compensation. This case did not so hold. What was there involved was the constitutionality of an act devolving upon the property owner the duty, after notice was given him of purpose to take his property, to propound or assert his claim for damages within a given period. The court held that it was competent for the Legislature to impose upon the property owner the duty to propound and prove his damages, but it did not hold that possession could be taken prior to the payment of such damages. At page 569 of 60 Miss. the court said: "They both provide for actual or constructive notice to the property-holder, afford him opportunity to present his claim for compensation, and prohibit the taking possession or appropriation of his land by the public until his claim has been adjudicated by an impartial tribunal, and the amount found due him been paid or tendered. This according to all the authorities is sufficient where the State or any of its subdivisions is concerned. They are, indeed, many cases which hold that where the State is a party to the proceedings, occupation of the land may precede actual payment or tender, a doctrine which we are by nomeans prepared to sanction. Wherever, however, due notice has been given, and a fair opportunity afforded to propound the claim for compensation, we see no constitutional objection to an imposition on the owner of the duty of asking it. Cooley's Const. Lim. 560, 561, 562." (Italics ours.)
It will be seen that the court did not commit itself to the doctrine that possession could be taken before payment.
The other case, Joslin Mfg. Co. v. Providence, 262 U.S. 668, 43 S.Ct. 684, 67 L.Ed. 1167, did not involve the question at all, so far as the provision for eminent domain was concerned. The suit there was to test whether *Page 178 
the act of Rhode Island (Laws R.I. 1915, chap. 1278) violated the Fourteenth Amendment to the Federal Constitution. The court did not refer to the Rhode Island Constitution upon that subject; it only dealt with the Federal Constitution upon that proposition. The Supreme Court of Rhode Island, however, had, prior to that decision, held that the act there involved did not violate the Constitution of Rhode Island, which Constitution did not have the requirement that the compensation be first made. See Joslin Mfg. Co. v. Clarke, 41 R.I. 350, 103 A. 935. Our own Constitution, in its present form, requiring compensation first to be made before taking possession, has been in effect since 1832 (Const. 1832, art. 1, section 13), and has been construed by our own state high Court of Errors and Appeals, and by the Supreme Courts succeeding it.
In Thompson v. Grand Gulf R.  B. Co., 3 How (Miss.) 240, 34 Am. Dec. 81, the Constitution (Const. 1832, art. 1, sec. 13) was held to require payment to precede the taking of the property. In the first headnote, it is stated: "Under that provision of the bill of rights which declares, that `no person's property shall be taken or applied to public use without the consent of the legislature, and without a just compensation first made therefor,' the compensation must precede the seizure of the property for public uses." The court, at page 247 of the Mississippi Report of this case, said: "Several objections are made to the regularity of the proceedings of the circuit court, but it will be unnecessary to notice them in detail, as the case must be disposed of on the grave question of the constitutionality of the charter, taken and relied upon in the argument. That part of the charter which is said to conflict with the constitution, is the latter clause of the first section of the amendment. The ground taken arises under the provision in the bill of rights, which declares that `no person's property shall be taken or applied to public use without the consent *Page 179 
of the legislature, and without just compensation first made therefor.' It is insisted that the compensation should be first made, and that a judgment is not compensation. On the other hand it is said that it is sufficient for the legislature to provide the means by which compensation is to be acquired. To determine between the constitution and the legislature, is often embarrassing, and always demands a cautious and deliberate investigation. In the inquiry is involved the highest function of the judicial department. The acts of the legislature should be sustained if possible; the constitution must be preserved inviolate. We have approached this question under a due sense of its importance, and have given to it such investigation as the limit of our time would admit, and we are entirely satisfied with the correctness of the result to which that investigation has led. It is a sound rule in construing constitutions, that no word is to be rejected or disregarded which may have a material bearing on the rights of the citizen, and such construction should be given as will best protect private rights, because constitutions are limitations, which confine each department of the government to the exercise of such powers only as have been delegated. The word `first,' used in the bill of rights, cannot be regarded as useless; nor are we at liberty to suppose that it was inserted without design or by accident. The sentence is perfectly intelligible as it stands, and in accordance with first principles. By regarding the word `first' as material, there can be no difficulty in carrying the provision into execution by proper legislation; but by rejecting it, and assuming the position that it is sufficient for the legislature to provide the means or the mode of obtaining compensation, the provision might be wholly defeated, and owners compelled to part with their property without compensation. If the law be sustainable, it must operate generally, there is no exception to it," On page 248, the court further said: "We cannot *Page 180 
presume that the convention intended that this right should be exercised unless on terms the most favorable to individuals. Life, liberty and property are three great objects of governmental protection, and we must infer that due precaution has been used for the protection of each of them. To divest the right to property without ample compensation, would be unjust. The judgment in this case is not compensation. A judgment is but a security for compensation or satisfaction, which may or may not prove productive." The court here, in construing the provision, has expressly held that a judgment is not payment or compensation.
In Isom v. Mississippi Cent. R. Co., 36 Miss. 300, the court again construed the Constitution, and held that the Bill of Rights of the Constitution (Const. 1832, art. 1, sec. 13) "which declares that no `person's property shall be taken for public use, without the consent of the legislature, and without compensation being first made therefor,' secures to the owner an equivalent in money for the injury and deprivation of right thus inflicted, to be paid before the appropriation of his property is made; and hence, it is incompetent for the legislature to direct that the owner shall be paid otherwise than in gold or silver, or that the tribunal authorized to ascertain the amount of injury sustained, shall allow as a set-off against him claim for damages, any benefit he may receive from the construction of the public improvement to which his property is proposed to be applied." At page 310, the court said: "The spirit and policy of our institutions, are at war with the doctrine of legislative omnipotence. Ours is a government founded upon an express, written compact, reduced to exactitude and certainty, expressive of the sovereign will of the people, fixing the limits and marking the bounds of legislative, executive, and judicial powers; our constitutions all originated in a spirit of distrust of governmental power, and from a conviction that, unrestrained, *Page 181 
its tendency was to despotism. But, notwithstanding these facts, the legislative and judicial history of this country, especially in relation to these great corporations, or whenever works of great public utility or necessity come in question, chronicles one continued series of encroachments on the rights of the citizen. . . . But the natural tendency of power and wealth to accumulate inordinately, the strong proclivity of every department in popular governments, to consult the good of the many, at the expense of the rights of the few, here as elsewhere, in all time past, leave but little hope that the utmost caution, formally embodied in written constitutions, will ever secure that perfect protection to individual right, which was designed, and is desired, by the great body of the people. Smith's Commentaries, section 335. Hence the great necessity, on the part of the judicial department, to scrutinize well, not only the conduct of the other departments, in cases appealing to it for protection against such encroachments, but especially to guard itself against the natural influences, which the clamors of the powerful many are calculated to exert. So that the humblest, weakest citizen, claiming a legal right, may assert it, against the interests or combinations of the many, or the public even, with a full confidence that neither public necessity, public utility, nor public convenience, the pleas of all despotism, shall prevail against a single private right, secured by our constitution and laws. . . . The moment then that private property is taken for public use, nay more, `before any person's property can be applied to public use' `just compensation' shall `first be made.' The obligation of the State is then immediate; its duty to compensate, becomes a debt, as soon as the amount is ascertained, and its duty to pay in money, binding. Ogden v. Saunders, 12 Wheat. 213, 265, 339, 6 L.Ed. 606. [Other authorities cited.] Money is the only standard of value known to our constitution. It is not in the power of *Page 182 
the State to make anything but gold or silver coin a tender in payment of debts. Stewart v. Raymond R. Co., 7 Smedes  M. 568, 575. If the State could, under this prohibition, fix, at her pleasure, the character of the compensation by any other standard of value, this provision would be nugatory; for, it would make her discretion the measure of compensation, at last. [Citing authorities.] The `just compensation, first made,' means an equivalent in money for the injury or deprivation of right thus inflicted; that equivalent should not only be in money, but should be immediate; that compensation is the present injury sustained by such deprivation of right, without regard to future or prospective benefits, or to the unreal advantages likely to accrue, on account of the contemplated construction of the road in the future. 2 Kent Com. 415, note. . . . This court has held, in the case of Brown v. Beatty, 34 Miss. 227, 69 Am. Dec. 389, that a party is entitled not only to the cash value of his land, but to indemnity for the damage done to his adjacent land, consequent on the location of the road; and that too in cash, and not in railroad advantages. . . . He was entitled to be paid in money. It was clearly as incompetent for the legislature to prescribe in what he should be paid, as to prescribe how much or how little he should receive. Manifestly, a party whose property has been taken and appropriated to public use, in the construction of a railroad, cannot be compelled to receive, as a compensation, the estimated enhancement in the value of his remaining property. . . . To say that the owner shall be paid at any other time or in anything else than the measure of value known to the constitution; or that he shall receive more or less than the loss or injury then capable of definite inquiry and ascertainment; or that his claim to this `compensation' shall be extinguished by the probable benfits which, in the future, may result from the construction of a road, which may not be finished in `sixteen *Page 183 
years' (the time limited by the charter), cannot, by any fair interpretation of the constitution, be regarded as `just compensation, first made.' This provision of the charter, therefore, which requires `the jury, in estimating the damages, to take into the estimate the benefit resulting to such owner by reason of such road passing through his land, towards the extinguishment of such claim for damages,' is subversive of the rights intended to be secured by this clause of the constitution, and to that extent is void."
This doctrine has been announced in several other cases. See Penrice v. Wallis, 37 Miss. 172; New Orleans, etc., R. Co. v. Moye, 39 Miss. 374; City of Jackson v. Williams, 92 Miss. 301, 46 So. 551; King v. Vicksburg Railway  Light Co., 88 Miss. 456, at page 487, 42 So. 204, 6 L.R.A. (N.S.) 1036, 117 Am. St. Rep. 749; Hill v. Woodward, 100 Miss. 879, 57 So. 294, 39 L.R.A. (N.S.) 538, Ann. Cas. 1914A, 390; and Pearson v. Johnson, 54 Miss. 259, in which the court said: "Private property must yield to the public necessity. The owner can plead no inconvenience or damage to himself in bar of the right of eminent domain in the government. But, before the condemnation to the public use shall be complete, he must be paid, — paid, not his estimate, but what shall be assessed as compensation. The Constitution has enjoined on the legislature the duty of providing a method of exercising this high prerogative. No statute will satisfy the Constitution which does not embody the idea that the public cannot extinguish private dominion, and transfer property to the common use, unless payment is made before the supreme authority enters upon and takes control of the property. That principle was distinctly announced in Thompson v. Grand Gulf Railroad  Banking Co., 3 How. (Miss.) 240, 34 Am. Dec. 81. The guaranty of the Constitution is not satisfied, as held in that case, by giving to the owner a judgment against the corporation or persons specially interested in the *Page 184 
public use of the property. Judgment is not satisfaction or payment. It is but a debt, conclusively established, with certain privileges incident to it to procure satisfaction. Further, the Constitution is not satisfied by a statute which is not framed on the theory that compensation must be assessed, and actually made or tendered, to the owner; and it must not be on the plan that the land shall be condemned, and, if the owner does not in a suit ask compensation in a time limited, he shall be esteemed as waiving his right. Since the individual holds property subordinate to the public necessity, the Constitution intends that, whenever that ultimate, paramount right is exerted, there must be what is in its nature a compulsory transfer of the owner's dominion for a price to be estimated and paid. The proceeding has the elements of an enforced sale. The consent of the owner is not required, his dissent is not regarded, either in parting with the property or fixing the value. Both are accomplished in invitum. Two conditions are imposed as limitations on the right of eminent domain, incident to every form of sovereignty: First, the decision in some form of inquest that the private property is needed for the particular public use; and, second, the assessment, and payment, or tender, of compensation before it shall thus be appropriated."
This decision was rendered in October, 1876, after the construction had been placed upon the Constitution in the cases of Thompson v. Grand Gulf R.  B. Co., and Isom v. Mississippi Cent. R. Co., supra. The Constitution of 1869 had been adopted with the construction integrated in the Constitution, thereby becoming a part of it.
In Board of Levee Com'rs v. Dancy, 65 Miss. 335, 3 So. 568, the court, speaking through Judge Campbell, reaffirmed the principles in the above cases.
Where a statute or constitution, which has been construed by the Supreme Court, is re-enacted without material *Page 185 
change, and the same question again arises, the construction is controlling. Shotwell v. Covington, 69 Miss. 735, 12 So. 260; Wetherbee v. Roots, 72 Miss. 355, 16 So. 902; Davis v. Holberg,59 Miss. 362; Hoy v. Hoy, 93 Miss. 732, 48 So. 903, 136 Am. St. Rep. 548, 17 Ann. Cas. 1137, 25 L.R.A. (N.S.) 182, note; White v. Illinois Cent. R. Co., 99 Miss. 651, 55 So. 593; Hughes v. Gully, State Tax Collector, 170 Miss. 425, 153 So. 528; Green v. Weller,32 Miss. 650; Black, Const. Law, 89, 90, and authorities there cited; Mississippi and Southern Digest Const. Law, Key No. 18; Mississippi Ann. Dig., Statutes, sec. 225 3/4, and Mississippi and Southern Digest, Statutes, Key No. 225 3/4.
See, also, upon this proposition of due payment being first made, Brownsville v. Cavazos, 100 U.S. 138, 25 L.Ed. 574, wherein the United States Supreme Court, in construing a provision of the Constitution of Tamaulipas, one of the states of Mexico, which provided that private property should not be taken for public use without "previous compensation," held that payment was a condition precedent to the taking of property.
It will be noted, from a comparison of section 17 of the Mississippi Constitution with the Fifth Amendment to the United States Constitution, that it does not require payment to be first made. The decision of the United States Supreme Court above referred to therefore shows that the Court recognized the force and effect of words directing the payment before the taking. Something is said in Judge Griffith's opinion about the requirements of progress and the progressive spirit of the Legislature. I desire to be understood as favoring progress when it can be made consistently with constitutional rights. I indulge a liberal attitude toward the state in all its agencies, within their rightful spheres. But, in my opinion, true progress is made by respecting the constitutional rights of citizens and restraining the sovereign from acts of spoliation and injustice. *Page 186 
The power of eminent domain can only be used for the purposes of the state. The use must be a public use. and it does not matter whether the state has delegated the power of eminent domain to a public or a semipublic agency, it is still the state acting. The state alone has the power to act in taking from the citizen his property for a public use. It is held, both by this state and by the United States, that a citizen cannot be deprived of his property for a private purpose. The state's promise to pay is not money, as held in the cases referred to, and it is demonstrated that such promise is not equivalent to money by the fact that, in the case of State of Mississippi v. Johnson,25 Miss. 625, in which judgment was rendered in favor of certain holders of bonds of the Mississippi Union Bank, the state of Mississippi was adjudged liable to such holders for the amount of their bonds, which judgment has never been paid. Only last year the right of the bondholders to sue the state was denied by the Supreme Court of the United States, upon the ground that the State could not be sued without its consent. The state may withdraw its consent to be sued, as it did in this instance, leaving its creditor without any means of securing his demands against the state or its subdivisions. It would be possible for the state to withdraw at once, or at any time it saw proper, the right to sue the highway commission or any other governmental agency. Section 17 and the prior sections of former Constitutions were enacted in view of this; and the only sound construction to be given such section is that the state and its subdivisions must pay before taking the property of a private citizen.